DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 05/07/2019  claims the benefit of U.S. provisional application number 62/745,175 filed on 10/12/2018.
Response to Amendment
This office action is in response to the amendments submitted on 05/18/2021 and  Pre-Brief appeal conference conducted on 11/15/2021. It is a reopen after pre-appeal brief on further search and consideration and based on the provided arguments. Wherein claims 1-3,6-8,11-16 and 19 are amended .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim(s) 1, 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody et al. (U.S.20170195984 A1)(hereinafter Dormody) in view of Wachter et al. (US 20140200846 A1) (hereinafter Wachter). 
Regarding claim 1, Dormody teaches a method for pressure-based estimation of a mobile device altitude or calibration of a pressure sensor, the method comprising: 
determining if a reference-level pressure (Fig 2, 260) value based on one or more measurements of pressure ( Fig 4, 415 and 445 Fig 6, 617 , According to Para [0020], line 5-11, “reference pressure” is determined based on the temperature. So, variation of temperature indicates the reference pressure is not accurate. Para [0050], line 8-15, “adjust a temperature measurement associated with a transmitter  on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. So, a decision is made if the reference level pressure will be used or not based on the accuracy level of the reference pressure) from a network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) should (Fig 2, element 285, reference pressure is used to estimate an altitude) or should not ( Fig 4A and 6, when temperature adjustment  and pressure adjustment are  used the step 415  and 445 are applied in between steps to finally calculate estimated altitude  at Fig 4B , step 485) be used to calibrate the pressure sensor of the mobile device or to estimate an altitude of the mobile device ( Fig 2, 285 and Fig 4B ,485, “altitude of a receiver (i.e. mobile device)”) ; 
if a first determination (Fig 2, reference pressure is directly used in the steps 260-285 without any adjustment ) is made that the reference-level pressure value should be used, using the reference-level pressure value (Fig 2, step 260) to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Fig 2 , 285) ; and 
if a second determination (Fig 4A and 4B step 415 and 445. Reference pressure is determined based on adjusted temperature and pressure as showed in 460) is made that the reference-level pressure value should not be used,
(a) determining a trend in pressure, (Para [0063] 1-10, Para [0067], line 1-5, Fig 12 – “adjusted pressure”)
(b) at a first time, determining a first estimated reference-level pressure value based on the trend (Para [0063], equation 4, Pref_alt is interpreted as “first estimated reference level pressure”), and 
(c) using the first estimated reference-level pressure value to calibrate the pressure sensor of a mobile device or to estimate the altitude of the mobile device ( Fig 4A-4B.According to Para [0050], line 8-15,“Different approaches may be used for determining an adjusted temperature, including the processes shown in FIG. 6 or FIG. 7, which may be used to replace or adjust a temperature measurement associated with a transmitter such that a reference pressure determined using the adjusted temperature (i.e. first estimated reference-level pressure value ) is more accurate than a reference pressure determined using an unadjusted temperature”. Fig 4B, step 485 shows the “estimated altitude of receiver (i.e. mobile device)”).
Dormody is silent with regards to where the trend indicates a difference in the pressure in time.
Wachter teaches where the trend indicates a difference in the pressure in time (Para [0050], “trend of current and /or future pressure values may be determined”. Also, Para [0051] teaches using this trend to determine altitude).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement where the trend indicates a difference in the pressure in time as taught by Wachter into the pressure difference of Dormody since the technique of Wachter is applied on pressure difference. Therefore, this technique including live absolute orientation for augmented reality would enhance accurate application representation in mobile device (Watcher , para[0050]-[0052])).
Regarding claim 2, the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody further teaches wherein the method comprises: at a second time, determining a second estimated reference-level pressure value based on the trend, and using the second estimated reference-level pressure value (Fig 9A and 9B , step 952, repeating steps 947 to 951 would initiate updating reference pressure level for second ,third and multiple times to do the pressure adjustment) to calibrate the pressure sensor of the mobile device or to estimate an altitude of the mobile device (Fig 4A and 4B , step 485. After pressure adjustment at 445 the estimation of altitude done at 485).  
Regarding claim 18, the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody further teaches one or more non-transitory machine-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to implement the method of claim 1 (Para [0074], line 3-8).  
Regarding claim 19, the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody further teaches a system for pressure-based estimation of a mobile device altitude or calibration of a pressure sensor, the system comprising: a memory comprising computer-executable instructions; and a machine configured to execute the computer-executable instructions and cause the processing system to perform the method of claim 1(Para [0079], line 13-17).  
Claims 3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Chun et al. ( US 9618337 B2) (hereinafter Chun). 
Regarding claim 3 the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody further teaches wherein determining the trend in pressure comprises: receiving a plurality of reference-level pressure values (Fig 9A and 9B and Fig 4A, step 445 Fig 4B, step 485. As per step 445 pressure adjustment can be done to find out different reference level at step 480.Pressure adjustment can be done using steps in 9A and 9B. Based on Para [0064], pressure value can be measured in N-1 different times and days (i.e. plurality of reference)) determined using measurements of pressure from the network of weather stations ((Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) at past instances of time prior to the first time (Para[0066], line 1-8, historical pressure adjustment was determined at a previous time and day (i.e. prior to first  time) ; using the trend of the plurality of reference-level pressure values as the trend in pressure (Fig 12, Para [0067], line 1-4 and line 17-23, Fig 12 is representing the reference adjusted pressure in different segments during the day. The pressure trend is created based on historic pressure correction values ∆Ph.).
	However, the combination is silent with regards to using extrapolation to determine a trend of the plurality of reference-level pressure values; 
Chun teaches using extrapolation to determine a trend of the plurality of reference-level pressure values (COL 10,line 49 -56, “Therefore, in an exemplary embodiment of the present invention, the current reference atmospheric pressure is predicted based on the previously received reference atmospheric pressures before the next reference atmospheric pressure reception period is generated. At this time, extrapolation may be used as a prediction method. The extrapolation corresponds to a modeling method of predicting a current or future value through past information.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using extrapolation to determine a trend of the plurality of reference-level pressure values as taught by Chun into the 
Regarding claim 6 Dormody, Wachter, and Chun teaches the limitations of claim 3.
	Dormody further teaches wherein determining the trend in pressure comprises: determining a fit metric associated with the trend of the plurality of reference- level pressure values (Para[0022], line 16-32, “The gold-standard reference sensor is a sensor having one or more of the qualities (i.e. Fit metric) of (1) producing measurements with low noise (e.g., noise below a preset threshold depending on the implementation), (2) producing measurements that are not significantly offset by sensor drift (e.g., are offset, if at all, by less than a preset threshold depending on the implementation), or (3) being located in an environment known to produce accurate measurements within its vicinity”); 
determining if the fit metric meets a threshold fit condition (Para [0051], line 1-15, “Threshold distance “and “An optional determination is made as to whether one or more temperature measurements previously made at the reference sensor meet one or more criteria during step 617—e.g., temperatures made at the reference sensor do not deviate beyond a threshold amount from a “gold-standard” temperature reference”); 
if the fit metric meets the threshold fit condition, using the trend of the plurality of reference-level pressure values as the trend in pressure, wherein determining the first estimated reference-level pressure value based on the trend and using the first estimated reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device are performed only if the fit metric meets the threshold fit condition ( Para[0067], line 1-4, “The effects of transmitter heating (i.e. fit metric not meeting threshold condition) on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. The optional steps 415 and 445 in Fig 4A and 4B are done to do the adjustment .Otherwise when fit metric meets the threshold the process step use the reference pressure directly as showed in Fig 2).  
Regarding claim 7 Dormody, Wachter, and Chun teaches the limitations of claim 6. 
	Dormody further teaches wherein if the fit metric does not meet the threshold fit condition (Para [0063], line 1-3, “A pressure adjustment value ∆P may be applied to the determined reference pressure in certain approaches for mitigating the effects (i.e. fit metric does not meet the threshold fit condition) of transmitter heating”), the method comprises:
receiving a new reference-level pressure value based on one or more measurements of pressure from the network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the a weather station”)  that were measured after the first time ( Para [0064], “the reference transmitter is a weather station and new data is collected in different times of the day to do the pressure adjustment to mitigate the temperature effect”) ;
 using the new reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Fig 9A and 9B and Fig 4a and 4B with optional step 445 and estimating altitude at 485). 
 
Regarding claim 8, Dormody, Watcher, and Chun teaches the limitations of claim 6. 
	Chun further teaches receiving an additional plurality of reference-level pressure values determined using measurements of pressure from the network of weather stations during past instances of time prior to a second time that is later than the first time (COL 10, line 29-49, “However, if the controller 110 does not detect generation 30 of the preset reference atmospheric pressure reception period (i.e. second time) , that is, before a next reference atmospheric pressure reception period is generated, the controller 110 predicts a current reference atmospheric pressure based on previously received reference atmospheric pressures stored in the 35 memory 130 in step 505, and measures the altitude in the current position of the terminal using the predicted reference. The atmospheric pressure measured through the barometer included in the terminal 100 is changed as time goes by, 40 but the reference atmospheric pressure (e.g., atmospheric pressure at sea level) is fixed before the next  reception period is generated”. Fig 6, 603 presents plurality of pressures); 
using extrapolation to determine an additional trend of the additional plurality of reference-level pressure values; and determining an additional fit metric associated with the additional trend of the plurality of reference-level pressure values (Col 10, “ Therefore, in an exemplary embodiment of the present invention, the current reference atmospheric pressure is predicted based on the previously received reference atmospheric pressures before the next reference atmospheric pressure (i.e. additional trend)  reception period is generated. At this time, extrapolation may be used as a prediction method.”); and  if the additional fit metric meets the threshold fit condition, determining a second estimated reference-level pressure value based on the additional trend, and using the second estimated reference-level pressure value to calibrate a pressure sensor of a mobile device or to estimate an altitude of the mobile device (COL 2, line 33-37, “ measures the altitude in the current position of the terminal using the predicted reference (i.e. additional) atmospheric pressure in step 506.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  using multiple pressure values as taught by Chun into the estimation techniques of Dormody as modified by  Wachter for the purpose of predicting future reference pressure using current pressure level .Therefore, this technique of predicting reference pressure utilizing method of extrapolation will facilitate a reliable prediction and calculation of altitude using the .

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Wachter in view of Chun and further in view of Bou-Zeid et al. (US 20180062393 A1)( hereinafter Bou-Zeid).
Regarding claim 4, the combination of Dormody, Wachter, and Chun teaches the limitations of claim 3.
	However, the combination is silent with regards to wherein the extrapolation is linear extrapolation, and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time. 
	Bou-Zeid teaches wherein the extrapolation is linear extrapolation (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”) ,and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time ( Para[0053], line 7-12, “ This may involve determining a trend in the recently (i.e. prior to first time) observed pressure force data, and extrapolating that trend into the future in a manner accounting for the trend. Any suitable method may be used for extrapolating the pressure forces to determine forecasted pressure forces (i.e. Plurality of reference level pressure). 
wherein the extrapolation is linear extrapolation, and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time as taught by Bou-Zeid into the estimation of Dormody, Wachter and Chun for the purpose of predicting future reference pressure using current pressure level .Therefore, this technique of predicting reference pressure utilizing method of linear  extrapolation will facilitate a reliable prediction and calculation of altitude using the pressure when reference atmospheric pressure reception period is not generated (Bou-Zeid, Para[0054]-[0056]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Wachter and further  in view of Randerath et al.( US 20140156570 A1).
Regarding claim 9, the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody is silent with regards to wherein the trend is determined using decision tree regression. 
	Randerath teaches wherein the trend (Para [0011], line 1-3) is determined using decision tree regression (Para [0081], line 9-21, “ Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However, Para [0086] 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the trend is determined using decision tree regression as taught by Randerath in view of Dormody for the purpose of a trend prediction for pressure analysis. Therefore, this technique of predicting pressure trend using decision tree regression help to better interpret and predict the future data ( Randerath, Para[0003]).
Regarding claim 10 the combination of Dormody and Wachter teaches the limitation of claim 1.
	Dormody is silent with regards to wherein determining the trend in pressure comprises: identifying a set of input variables; determining values of the input variables for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable; and providing the determined values of the input variables to the decision tree regression flow to produce a value of the output variable that represents the trend in pressure
	Randerath teaches wherein determining the trend in pressure comprises:
 identifying a set of input variables (Para [0054], line 4-5, “input vector”); 
determining values of the input variables for input into a decision tree regression flow (Fig 2) that was formulated using historical values of the input variables and an output variable (Para[0056], line 1-8, “At S2. future data points (i.e. output variable) are then calculated with reference to the optimized decision tree. The calculation is carried out is input into the decision tree, the input vector containing a time-dependent series of measured data points or being derived therefrom. The decision tree determines therefrom, in an automated manner, a data point subsequent to the last data point (i.e. historical values) of the time-dependent series of measured data points”); and providing the determined values of the input variables to the decision tree regression flow (Fig 2, Para[0057]) to produce a value of the output variable that represents the trend (Para [0059]) in pressure (Para [0081], line 9-21, “ Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However, Para [0086] mentions this technique can be used when measuring parameter is a “pressure” instead of vibration to generate a trend.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement decision tree regression flow as taught by Randerath estimation technique of Dormody as modified by Watcher since the technique of Needham is applied to estimation technique . Therefore, this technique regression modeling provides optimized calculation method and efficient process(Randerath, Para [0056]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Dormody  in view of Wachter and further in view of  Chun and further in view of Girot et al. (US 20100043408 A1)(hereinafter Girot).
Regarding claim 5 the combination of Dormody, Wachter, and Chun teaches the limitations of claim 3.
	However, the combination is silent with regards to wherein the extrapolation is quadratic extrapolation.
	Girot teaches wherein the extrapolation is quadratic extrapolation (Para [0041], “a pressure drops extrapolation model for example quadratic type”. This extrapolation model can be used to generate the trend of pressure as claimed in claim 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the extrapolation is quadratic extrapolation as taught by Girot into the pressure-based estimation of Dormody as modified by Chun as this technique is applied to pressure estimation. Therefore, this technique of quadratic modeling will help to predict pressure change in a more reliable way. (Girot , Para[0041]-[0043])
Claims 11-12 are  rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum et al. (US 20160245716 A1)(hereinafter Gum).
Regarding claim 11 the combination of Dormody and Wachter teaches the limitations of claim 1.
	 Dormody further teaches wherein determining if a reference-level pressure (Fig 2, 260)  value based on one or more measurements of pressure ( Fig 4, 415 and  on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. So, a decision is made if the reference level pressure will be used or not based on the accuracy level of the reference pressure) from a network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) should (Fig 2, element 285, reference pressure is used to estimate an altitude) or should not ( Fig 4A and 6, when temperature adjustment  and pressure adjustment are  used the step 415  and 445 are applied in between steps to finally calculate estimated altitude  at Fig 4B , step 485) be used to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device ( Fig 2, 285 and Fig 4B ,485, “altitude of a receiver (i.e. mobile device)”) ; 
Dormody is silent with regards to 
determining a period of time since an initial time when the reference-level pressure value was originally determined or since the one or more measurements of pressure on which the reference-level pressure value is based were measured; and
determining if the period of time is less than a first threshold amount of time, 
wherein the first determination is made that the reference-level pressure value should be used when the period of time is less than the first threshold amount of time, and
 wherein the second determination is made that the reference-level pressure value should not be used when the period of time is not less than the first threshold amount of time.
Gum teaches 
determining a period of time (Para [0044], line 1-10) since an initial time when the reference-level pressure value was originally determined (Para[0029], line 1-3 ) or since the one or more measurements of pressure on which the reference-level pressure value is based were measured; and
determining if the period of time is less than a first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen), 
wherein the first determination is made that the reference-level pressure value should be used (Para[0029], line 1-6, “certain instances, a mobile device may be able to obtain an applicable reference atmospheric pressure (i.e. reference when the period of time is less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen), and
 wherein the second determination is made that the reference-level pressure value should not be used when the period of time is not less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). According to Para [0010], line 10-14, “Rather than relying on other devices to provide reference atmospheric pressure updates, it may be useful for a mobile device to determine a reference atmospheric pressure on its own, for example, through one or more barometer calibration processes which may identify a reference atmospheric pressure corresponding to a particular altitude level.” So, by calibration process “reference level pressure “is no longer in use rather a new reference level is generated).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a certain time threshold to differentiate between usage of reference pressure or not as taught by Gum into the 
Regarding claim 12 the combination of Dormody, Wachter, and Gum teaches the limitations of claim 11.
	Dormody is silent with regards to wherein the period of time is a difference in time between the time stamp of the reference-level pressure value and a later time is a time when the determination is made as to whether the reference-level pressure value should or should Page 37 of 43not be used to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device.
	Gum further teaches wherein the period of time is a difference in time between the time stamp of the reference-level pressure value and a later time is a time when the determination is made as to whether the reference-level pressure value should or should Page 37 of 43not be used to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Para[0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value”(i.e. first threshold amount of time). According to Para [0010], line 10-14, “Rather than relying on other devices to provide reference atmospheric pressure updates, it may be useful for a mobile device to determine a reference atmospheric pressure on its own, for example, through one or more barometer calibration processes which may identify a reference atmospheric pressure corresponding to a particular altitude level.” So, by calibration process . It is obvious that reference pressure is still in use when this “period of time” is not passed (Para [0029], line 1-6). According to Fig 3F the new reference value after calibration is used to determine the altitude level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include using a certain time threshold to differentiate between usage of reference pressure or not as taught by Gum into the estimation technique of Dormody as modified buy Watcher for the purpose of  initiating the calibration process .Therefore, this technique of recalibration initiation will facilitate that the reference pressure is updated accordingly with the change of atmospheric pressure ( Gum , Para[0010]).
Claim 13 is   rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum and further in view of Bou-Zeid and further in view of Girot et al. (US 20100043408A1) (hereinafter Girot) and further in view of Ohaeri (US 5383122) (hereinafter Ohaeri) and further in view of Tsuji (US 20030136191A1) (hereinafter Tsuji).
Regarding claim 13 the combination of Dormody, Wachter, and Gum teaches the limitations of claim 11.
	Gum teaches receiving a plurality of reference-level pressure values determined using measurements of pressure from a network of weather stations at past instances of time (Para [0029], “In certain instances, a mobile device may be able to obtain an applicable reference atmospheric pressure for a particular altitude (e.g., via one or more prior to the initial time when the reference-level pressure value was originally determined or since the one or more measurements of pressure on which the reference- level pressure value is based were measured (Para [0038], “For example, a trajectory of a mobile device may be deemed level if a measured barometric pressure does not change more than some applicable level trajectory threshold amount over a period of time or at different times”);
	The combination of Dormody, Wachter, and Gum is silent with regards to 
 using linear extrapolation to determine a linearly-extrapolated trend of the plurality of reference-level pressure values;
 using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values; 
using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time; 
using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time;
 determine a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure; 
determine a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
 determine the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and 
if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
	Bou-Zeid teaches using linear extrapolation to determine a linearly-extrapolated trend of the plurality of reference-level pressure values (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”);
using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time (Para [0053], line 7-12, “This may involve determining a trend in the recently (i.e. prior to first time) observed pressure force data, and extrapolating that trend into the future in a manner accounting for the trend. Any suitable method may be used for extrapolating the pressure forces to determine forecasted pressure forces (i.e. Plurality of reference level pressure); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaching of linear extrapolation  as taught by Bou-Zeid to the future reference pressure and altitude determination of  Dormody as modified by  Wachter and Gum  since the technique of Bou-Zeid is applied for future pressure prediction  .Therefore, this technique of predicting reference pressure utilizing method of linear  extrapolation would facilitate a reliable prediction and 
	The combination of Dormody, Wachter, Gum, and Bou-zeid is silent with regards to using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values; 
using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time;
 determine a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure; 
determine a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
determine the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and 
if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
	Girot teaches using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values (Para [0005], pressure drop is the pressure difference which can create a trend. According to Para [0041], this pressure difference can be calculated by quadratic extrapolation); 
using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time (Para [0023], presents initial step i.e. the pressure measurement at very first step or time);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement quadratic extrapolation to calculate the trend as taught by Girot into the pressure trend calculation of Dormody as modified by Wachter, Gum and Bou-zeid since the technique of Girot is applied on the pressure trend calculation. Therefore, this technique the pressure trend calculation using quadratic extrapolation increases the speed of overall calculation and make the whole process much faster (Girot , Para[0023]).
	The combination of Dormody, Wachter, Gum, Bou-zeid, and Girot is silent with regards to determine a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure; 
determine a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
determine the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and 
if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
	Ohaeri does not explicitly teaches - determine a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure; 
determine a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
	However, Ohaeri teaches –“It can be seen that p* is the difference 25 between po and the extrapolated pressure curve of continued production (COL 4, line 20-30)”.
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of difference between reference pressure p0 and extrapolated pressure as taught by Ohaeri into Bou-zeid and Griot’s extrapolation method (liner and quadratic respectively) since this technique of difference calculation is applied to any reference and extrapolated pressure . Therefore, this technique would facilitate to evaluate the discrepancy of any forecasted extrapolated value from actual reference value and enhance reliable decision-making process easy ( Ohaeri , COL 4, 10-30).
	The combination of Dormody, Wachter, Gum, Bou-zeid, Girot, and Ohaeri is silent with regards to if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and 
if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
	Tsuji teaches if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and 
if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend (Para [0071], “if there is a trend in variation in 
	Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of usage of smallest difference generating trend as taught by Tsuji into the pressure trend calculation of Dormody as modified by Wachter, Gum and Bou-zeid since the technique of is applied on the pressure trend calculation. Therefore, this technique would facilitate to select best forecasting method by selecting smallest variation-based trend and would eventually generate more reliable results (Tsuji, Para[0071]) .
Claim 15 is   rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum and further in view of Bou-Zeid and further in view of Girot et al. (US 20100043408A1) (hereinafter Girot) and further in view of Ohaeri (US 5383122) (hereinafter Ohaeri) and further in view of Tsuji (US 20030136191A1) (hereinafter Tsuji).
Regarding claim 15 the combination of Dormody and Wachter teaches the limitations of claim 1.
	Dormody teaches determine a first reference-level pressure value for the first historical time that is based on a first set of one or more measurements of pressure from the network of weather stations (Fig 2, 260) ; 
determine a second reference-level pressure value for the second historical time that is based on a second set of one or more measurements of pressure from the network of weather stations (Claim 11, second reference pressure);
	The combination of Dormody and Watcher is silent with regards to determining a first linearly-extrapolated trend in pressure using a first set of reference-level pressure values; 
determining a first quadratically-extrapolated trend in pressure using the first set of reference-level pressure values; 
determining a first linearly-extrapolated reference-level pressure for the first historical time using the first linearly-extrapolated trend in pressure;
 determining a first quadratically-extrapolated reference-level pressure for the first historical time using the first quadratically-extrapolated trend in pressure; 
determine a difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure; 
determine a difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure; 
determining a second linearly-extrapolated trend in pressure using a second set of reference-level pressure values;
 determining a second quadratically-extrapolated trend in pressure using the second set of reference-level pressure values;  
determining a second linearly-extrapolated reference-level pressure for the second historical time using the second linearly-extrapolated trend in pressure; 
determining a second quadratically-extrapolated reference-level pressure for the second historical time using the second quadratically-extrapolated trend in pressure;
 determine a second reference-level pressure value for the second historical time that is based on a second set of one or more measurements of pressure from the network of weather stations; 
determine a difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; 
determining a first difference by combining at least (i) the difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determining a second difference by combining at least (i) the difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining the smallest difference from among the first difference and the second difference; 
if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure.  
	Bou-Zeid teaches determining a first linearly-extrapolated trend in pressure using a first set of reference-level pressure values (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”);
determining a first linearly-extrapolated reference-level pressure for the first historical time using the first linearly-extrapolated trend in pressure (Para [0053], line 7-12, “This may involve determining a trend in the recently (i.e. prior to first time) observed pressure force data, and extrapolating that trend into the future in a manner accounting for the trend. Any suitable method may be used for extrapolating the pressure forces to determine forecasted pressure forces (i.e. Plurality of reference level pressure); 
determining a second linearly-extrapolated trend in pressure using a second set of reference-level pressure values (Fig 3 represents the steps in extrapolation . According to para [0074] a computer programed can carry out this method steps. Thus, it’s a repetitive process and can be done for a second set of values);
Determining a second linearly-extrapolated reference-level pressure for the second historical time using the second linearly-extrapolated trend in pressure (Fig 3 represents the steps in extrapolation. According to para [0074] a computer programed can carry ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaching of linear extrapolation  as taught by Bou-Zeid to the future reference pressure and altitude determination of  Dormody as modified by  Wachter and Gum  since the technique of Bou-Zeid is applied for future pressure prediction  .Therefore, this technique of predicting reference pressure utilizing method of linear  extrapolation would facilitate a reliable prediction and calculation of altitude using the pressure when reference atmospheric pressure reception period is not generated ( Bou-Zeid , Para[0053]-[0055]) .
	The combination of Dormody, Wachter, and Bou-Zeid is silent with regards to determining a first quadratically-extrapolated trend in pressure using the first set of reference-level pressure values; 
determining a first quadratically-extrapolated reference-level pressure for the first historical time using the first quadratically-extrapolated trend in pressure; 
determine a first reference-level pressure value for the first historical time that is based on a first set of one or more measurements of pressure from the network of weather stations; 
determine a difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure; 
determine a difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure; 
determining a second quadratically-extrapolated trend in pressure using the second set of reference-level pressure values;  
determining a second quadratically-extrapolated reference-level pressure for the second historical time using the second quadratically-extrapolated trend in pressure;
 determine a second reference-level pressure value for the second historical time that is based on a second set of one or more measurements of pressure from the network of weather stations; 
determine a difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; 
determining a first difference by combining at least (i) the difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determining a second difference by combining at least (i) the difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining the smallest difference from among the first difference and the second difference; 
if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure.  

	Girot teaches determining a first quadratically-extrapolated trend in pressure using the first set of reference-level pressure values; 
 (Para [0005], pressure drop is the pressure difference which can create a trend. According to Para [0041], this pressure difference can be calculated by quadratic extrapolation); 
determining a first quadratically-extrapolated reference-level pressure for the first historical time using the first quadratically-extrapolated trend in pressure; 
 (Para [0023], presents initial step i.e. the pressure measurement at very first step or time);
determining a second quadratically-extrapolated trend in pressure using the second set of reference-level pressure values (According to Fig 1, computer 3 executes the method explained in this art. That means this is a repetitive step and can be done for a second set of data);  
determining a second quadratically-extrapolated reference-level pressure for the second historical time using the second quadratically-extrapolated trend in pressure (According to Fig 1, computer 3 executes the method explained in this art. That means this is a repetitive step and can be done for a second set of data);

	The combination of Dormody, Wachter, Bou-zeid, and Girot is silent with regards to determine a difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure; 
determine a difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; 
determining a first difference by combining at least (i) the difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determining a second difference by combining at least (i) the difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining the smallest difference from among the first difference and the second difference; 
if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure.  
	Ohaeri does not explicitly teaches - determine a difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure; 
determine a difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; 
determine a difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; 

	However, Ohaeri teaches –“It can be seen that p* is the difference 25 between po and the extrapolated pressure curve of continued production (COL 4, line 20-30)”.

Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of difference between reference pressure p0 and extrapolated pressure and repeat the steps with a computer program as taught by Ohaeri into Bou-zeid and Griot’s extrapolation method (liner and quadratic respectively) since this technique of difference calculation is applied to any reference and extrapolated pressure. Therefore, this technique would facilitate to evaluate the discrepancy of any forecasted extrapolated value from actual reference value and enhance reliable decision-making process easy (Ohaeri , COL4 , line 15-30) .
	The combination of Dormody, Wachter, Bou-zeid, Girot, and Ohaeri is silent with regards to determining a first difference by combining at least (i) the difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determining a second difference by combining at least (i) the difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining the smallest difference from among the first difference and the second difference; 
if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure.  
	
	Tsuji teaches if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure.  (Para [0071], “if there is a trend in variation in atmospheric pressure (one of an increase and decrease with time), the trend may be added (simply superimposed in a small- variation range (i.e. the trend that has smallest difference can be used). 
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of usage of smallest difference generating trend as taught by Tsuji into the pressure trend calculation of Dormody as modified by Wachter, Gum and Bou-zeid since the technique of is applied on the pressure trend calculation. Therefore, this technique would facilitate to select best forecasting method by selecting smallest 
Claim 14 is   rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum and further in view of Bou-Zeid and further in view of Girot and  in view of Randerath et al. (US 20140156570 A1) (hereinafter Randerath) and further in view of Ohaeri as evidenced by Polynomial Regression ,2015 .
Regarding claim 14 the combination of   Dormody, Gum, Bou-Zeid and Girot teaches the method of claim 13,
	The combination does not explicitly teach determining values of input variables for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable; 
 producing a value of the output variable that represents a regression-based trend in pressure for the initial time by providing the determined values of the input variables to the decision tree regression flow; 
using the regression-based trend in pressure to determine a regression-based estimated reference-level pressure for the initial time; 
determining a third difference between the reference-level pressure value and the regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure.  
	Randerath teaches wherein determining a trend in pressure comprises: determining values of input variables (Para[0054], line 4-5, “input vector”) for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable (Para[0056], line 1-8, “At S2. Future data points (i.e. output variable) are then calculated with reference to the optimized decision tree. The calculation is carried out in that an input vector is input into the decision tree, the input vector containing a time-dependent series of measured data points or being derived therefrom. The decision tree determines therefrom, in an automated manner, a data point subsequent to the last data point (i.e. historical values) of the time-dependent series of measured data points” ; 
 producing a value of the output variable that represents a regression-based trend in pressure (Para [0059]) in pressure (Para [0081], line 9-21, “Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However, Para [0086] mentions this technique can be used when measuring parameter is a “pressure” instead of vibration to generate a trend.) by providing the determined values of the input variables to the decision tree regression flow (Fig 2, Para [0057]); 
using the regression-based trend in pressure to determine a regression-based estimated reference-level pressure for the initial time (Para [0017], “model initially constructed”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression-based trend as taught by Randerath into the trend of Dormody since the technique of Randerath is applied on pressure trend. Therefore, this technique including regression-based calculation will facilitate faster and more reliable calculation.
	The combination is silent with regards to determining a third difference between the reference-level pressure value and the regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure 
	Ohaeri does not explicitly teaches - determining a third difference between the reference-level pressure value and the regression-based reference-level pressure 	However Ohaeri teaches –“It can be seen that p* is the difference 25 between po and the extrapolated pressure curve of continued production (COL 4, line 20-30)”.
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of difference between reference pressure p0 and extrapolated pressure as taught by Ohaeri into Bou-zeid and Griot’s extrapolation method (liner and quadratic 
	The combination is silent with regards to wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure.
	Tsuji teaches  wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure.
 (Para [0071], “if there is a trend in variation in atmospheric pressure (one of an increase and decrease with time), the trend may be added (simply superimposed in a small- variation range (i.e. the trend that has smallest difference can be used). 
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of usage of smallest difference generating trend as taught by Tsuji into the .
Claim 16 is   rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum and further in view of Bou-Zeid and further in view of Girot and further in view of Ohaeri and further in view of Tsuji ( (hereinafter Tsuji).
Regarding claim 16 the combination of   Dormody, Wachter ,Gum, Bou-Zeid and Girot ,Ohaeri and Tsuji teaches the method of claim 15,
	The combination does not explicitly teach determining a first set of values of input variables for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable, and producing a first value of the output variable that represents a first regression-based trend in pressure for the first historical time by providing the first set of values of the input variables to the decision tree regression flow; 
determining a first regression-based reference-level pressure for the first historical time using the first regression-based trend in pressure; 
determine a difference between the first reference-level pressure value and the first regression-based reference-level pressure; 
determining a second set of values of the input variables for input into the decision tree regression flow, and producing a second value of the output variable that represents a second regression-based trend in pressure for the second historical time by providing the second set of values of the input variables to the decision tree regression flow; determining a second regression-based reference-level pressure for the second historical time using the second regression-based trend in pressure;
 determine a difference between the second reference-level pressure value and the second regression-based reference-level pressure; 
determining a third difference by combining at least (i) the difference between the first reference-level pressure value and the first regression-based reference-level pressure and (ii) the difference between the second reference-level pressure value and the second regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determining the smallest difference from among the first difference, the second difference and the third difference; and
 if the third difference is the smallest difference, using the decision tree regression flow to determine the trend in pressure.  
	Randerath teaches wherein determining a trend in pressure comprises: determining values of input variables (Para[0054], line 4-5, “input vector”) for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable (Para[0056], line 1-8, “At S2. Future data points (i.e. output variable) are then calculated with reference to the optimized decision tree. The calculation is carried out in that an input vector is input into the decision tree, the input vector containing a time-dependent series of measured data points or being derived therefrom. The decision tree determines therefrom, in an automated manner, a  ; 
 producing a value of the output variable that represents a regression-based trend in pressure (Para [0059]) in pressure (Para [0081], line 9-21, “Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However, Para [0086] mentions this technique can be used when measuring parameter is a “pressure” instead of vibration to generate a trend.) by providing the determined values of the input variables to the decision tree regression flow (Fig 2, Para [0057]); 
using the regression-based trend in pressure to determine a regression-based estimated reference-level pressure for the initial time (Para [0017], “model initially constructed”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement regression-based trend as taught by Randerath into the trend of Dormody since the technique of Randerath is applied on pressure trend. Therefore, this technique including regression-based calculation will facilitate faster and more reliable calculation.
	The combination is silent with regards to determine a difference between the second reference-level pressure value and the second regression-based reference-level pressure; 
determining a third difference by combining at least (i) the difference between the first reference-level pressure value and the first regression-based reference-level pressure and (ii) the difference between the second reference-level pressure value and the second regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determining the smallest difference from among the first difference, the second difference and the third difference; and
 if the third difference is the smallest difference, using the decision tree regression flow to determine the trend in pressure.  
	Ohaeri does not explicitly teaches - determining a third difference between the reference-level pressure value and the regression-based reference-level pressure 	However Ohaeri teaches –“It can be seen that p* is the difference 25 between po and the extrapolated pressure curve of continued production (COL 4, line 20-30)”.
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of difference between reference pressure p0 and extrapolated pressure as taught by Ohaeri into Bou-zeid and Griot’s extrapolation method (liner and quadratic respectively) since this technique of difference calculation is applied to any reference and extrapolated pressure . Therefore, this technique would facilitate to evaluate the discrepancy of any forecasted extrapolated value from actual reference value and enhance reliable decision-making process easy ( As polynomial regression is called second order or quadratic model as evidenced by Polynomial regression 2015, regression reads on quadratic extrapolation).
	The combination is silent with regards to wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure.
	Tsuji teaches  wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure. (Para [0071], “if there is a trend in variation in atmospheric pressure (one of an increase and decrease with time), the trend may be added (simply superimposed in a small- variation range (i.e. the trend that has smallest difference can be used). 
Therefore, it would be obvious for any ordinary skill in the art to combine the teaching of usage of smallest difference generating trend as taught by Tsuji into the pressure trend calculation of Dormody as modified by Wachter, Gum and Bou-zeid since the technique of is applied on the pressure trend calculation. Therefore, this technique would facilitate to select best forecasting method by selecting smallest variation-based trend and would eventually generate more reliable results.
Claims 17 is   rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Wachter and further in view of Gum.
Regarding claim 17 closest prior art Dormody  and Gum teaches the method of claim 11.
	Gum further teaches  wherein the method comprises: determining if the period of time is less than threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen); 
if the period of time is less than threshold amount of time, making the first determination that the reference-level pressure value should be used (Para[0029], line 1-6, “certain instances, a mobile device may be able to obtain an applicable reference atmospheric pressure (i.e. reference level pressure is used ) for a particular altitude (e.g., via one or more messages from a network resource, a local weather service computer, etc.)) when the period of time is less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen); 
 if the pressure variation does not exceed the pressure variation threshold, making the first determination that the reference-level pressure value should be used (Para [0038], line 10-13);
 if the pressure variation exceeds the pressure variation threshold, making the second determination that the reference-level pressure value should not be used (Para [0038], line 10-13), 
	The combination silent with regards to wherein the method comprises: determining if the period of time is less than a second threshold amount of time; 
if the period of time is less than the second threshold amount of time, making the first determination that the reference-level pressure value should be used; 
 if the period of time is not less than the second threshold amount of time, determining if a pressure variation of reference-level pressure values of a time period does not exceed a pressure variation threshold
 if the pressure variation does not exceed the pressure variation threshold, making the first determination that the reference-level pressure value should be used;
 if the pressure variation exceeds the pressure variation threshold, making the second determination that the reference-level pressure value should not be used, and determining if different pressure variations during the time period meet a pressure variation condition;
 if the different pressure variations do not meet the pressure variation condition, using linear extrapolation or decision tree regression to determine the trend in pressure; and 
if the different pressure variations meet the pressure variation condition, using linear extrapolation, quadratic extrapolation, or decision tree regression to determine the trend in pressure .
	Bou-Zeid teaches if the different pressure variations do not meet the pressure variation condition, using linear extrapolation or decision tree regression to determine the trend in pressure; (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”);
using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time (Para [0053], line 7-12, “This may involve determining a trend in the recently (i.e. prior to first time) observed pressure force data, and extrapolating that trend into the future in a manner accounting for the trend. Any suitable method may be used for extrapolating the pressure forces to determine forecasted pressure forces (i.e. Plurality of reference level pressure); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include teaching of linear extrapolation  as taught by Bou-Zeid to the future reference pressure and altitude determination of  Dormody as modified by  Wachter and Gum  since the technique of Bou-Zeid is applied for future pressure prediction  .Therefore, this technique of predicting reference pressure utilizing method of linear  extrapolation would facilitate a reliable prediction and calculation of altitude using the pressure when reference atmospheric pressure reception period is not generated .
	However, the combination is silent with regards to wherein the method comprises: determining if the period of time is less than a second threshold amount of time; 
if the period of time is less than the second threshold amount of time, making the first determination that the reference-level pressure value should be used; 
 if the period of time is not less than the second threshold amount of time, determining if a pressure variation of reference-level pressure values of a time period does not exceed a pressure variation threshold
 if the pressure variation does not exceed the pressure variation threshold, making the first determination that the reference-level pressure value should be used;
 if the pressure variation exceeds the pressure variation threshold, making the second determination that the reference-level pressure value should not be used, and determining if different pressure variations during the time period meet a pressure variation condition;
However,  Gum teaches  second pressure measurement in paragraph [0013]-[0015]. Gum further teaches that time based threshold value [0044] and –“ The mobile device may then perform a second operation to calibrate the barometric pressure sensor in response to a determination that the mobile device has returned to at least one of the one or more frequently visited locations based, at least in part, on the stored measurements and a pressure measurement obtained by the barometric pressure sensor at the at least one of the one or more frequently visited location (Para[0049]”. Paragraph [0092]-[0097] explains threshold level comparison . 
	Therefore, it would be obvious to combine a teaching of second threshold value and its comparison as Gum has multiple pressure measurement and threshold comparison  based on above analysis .
Response to Arguments
Applicant's arguments filed on 10/19/2021 have been fully considered.
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection.


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Robertson et al. (US 20180255431 A1) – This art teaches positioning mobile devices in a three-dimensional space using atmospheric pressure reading.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/25/2022